318 S.W.3d 86 (2009)
2009 Ark. 305
Antonio DANIELS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 09-370.
Supreme Court of Arkansas.
May 21, 2009.

MOTION FOR RULE ON CLERK
PER CURIAM.
Antonio Daniels, by and through his attorney Dale West, has resubmitted a motion for rule on clerk following our per curiam dated April 30, 2009. See Daniels v. State, 2009 Ark. 243, 308 S.W.3d 131. Pursuant to the April 30, 2009 per curiam, the December 11, 2008 circuit court order granting the extension of time was remanded for failure to state that all parties consent to the extension and because it did not state the length of the extension granted as required by Arkansas Rule of Appellate ProcedureCriminal 4. We are now presented with a May 6, 2009 order; however, again, the length of time of the extension is not stated in the order. Pursuant to Arkansas Rule of Appellate ProcedureCriminal 4(c), the circuit court may enter an order granting an extension. The May 6, 2009 order presented complies with Arkansas Rule of Appellate ProcedureCriminal 4(c)(1)(A)-(E) in that it shows the requirements for an extension are met; however, while it amends the earlier December 11, 2008 order that granted an extension, neither order states the length of time and date on which the extension expires. We remand the matter to the circuit court for compliance with Rule 4(c)(1).